           Case 1:20-cv-00816-LGS Document 39 Filed 07/13/20 Page 1 of 1
                                 Timothy J. Straub                                                       Dentons US LLP
                                 Managing Associate                                           1221 Avenue of the Americas
                                                                                                New York, NY 10020-1089
                                 timothy.straub@dentons.com                                                 United States
                                 D   +1 212 768 6821
                                                                               大成 Salans FMC SNR Denton McKenna Long
                                                                                                          dentons.com




                                         By July 17, 2020, the parties shall jointly file a letter explaining
July 10, 2020                            (1) whether they have reached a settlement in principle in this
                                         case or, (2) if they have not reached a settlement in principle,
                                         explaining the status of settlement discussions.
VIA ECF
                                         Dated: July 13, 2020
                                                New York, New York
The Hon. Judge Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 1007

        Re:      Guglielmo, et al. v. American Nat’l Ins. Co.; Case No. 1:20-cv-00816 (LGS)

Honorable Schofield,

We represent defendant American National Insurance Company (“Defendant”) in the above-referenced
matter. Together with counsel for plaintiff Joseph Guglielmo, we jointly and respectfully move this Court
to stay all case deadlines in this action for forty-five (45) days.

The requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation and use of judicial resources. Once these efforts
are complete, the parties promptly will file a stipulation of voluntary dismissal.

We thank the Court for its courtesies and consideration.

                                                       Respectfully submitted,


                                                       /s/ Timothy J. Straub
                                                       Timothy J. Straub


cc:     All counsel of record (by ECF)
